Exhibit 10.1

NINTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
August 14, 2014 (this “Amendment No. 9”), is by and among Wells Fargo Bank,
National Association, a national banking association, in its capacity as
administrative and collateral agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Agent” as
hereinafter further defined), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Services Inc., a Georgia corporation (“BSI”), and
BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and together with
BlueLinx and BSI, each individually a “Borrower” and collectively, “Borrowers”),
BlueLinx Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”) and BlueLinx
Florida Holding No. 2 Inc., a Georgia corporation (“BFH2”, and together with
BFH1, each individually a “Guarantor” and collectively, “Guarantors”).
 
W I T N E S S E T H:
 
WHEREAS, Agent, the parties to the Loan Agreement as lenders (collectively,
“Lenders”), Borrowers and Guarantors have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Loan and Security Agreement, dated August
4, 2006, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
First Amendment to Amended and Restated Loan and Security Agreement, dated as of
October 22, 2008, Second Amendment to Amended and Restated Loan and Security
Agreement, dated as of July 7, 2010, Third Amendment to Amended and Restated
Loan and Security Agreement, dated as of May 10, 2011, Fourth Amendment to
Amended and Restated Loan and Security Agreement, dated as of August 11, 2011,
Fifth Amendment to Amended and Restated Loan and Security Agreement and Lender
Joinder, dated as of March 29, 2013, Sixth Amendment to Amended and Restated
Loan and Security Agreement, dated as of June 28, 2013, Seventh Amendment to
Amended and Restated Loan and Security Agreement, dated as of March 14, 2014,
and Eighth Amendment to Amended and Restated Loan and Security Agreement, dated
as of July 8, 2014 (as from time to time further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”, and
together with all agreements, documents and instruments at any time executed
and/or delivered in connection therewith or related thereto, as from time to
time amended, modified, supplemented, extended, renewed, restated, or replaced,
collectively, the “Financing Agreements”);
 
WHEREAS, Borrowers and Guarantors have requested that Agent, Required Lenders
and Tranche A Loan Lenders (a) extend the maturity of the Tranche A Loan
Maturity Date and (b) enter into certain other amendments to the Loan Agreement;
 
WHEREAS, the parties hereto desire to enter into this Amendment No. 9 to
evidence and effectuate such amendments under the Loan Agreement, in each case
subject to the terms and conditions and to the extent set forth herein;

 
-1-

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
 
Section 1. Amendments.
 
1.1 Additional Definition.  As used herein or in the Loan Agreement or any of
the other Financing Agreements, the following term shall have the meaning set
forth below and the Loan Agreement and the other Financing Agreements shall be
deemed and are hereby amended to include, in addition and not in limitation, the
following definition:
 
“Amendment No. 9” shall mean the Ninth Amendment to Amended and Restated Loan
and Security Agreement, dated as of August 14, 2014, by and among Agent,
Borrowers and Guarantors, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
 
1.2 Amendments to Definitions.
 
(a) All references to the term “Administrative and Collateral Agent” in the Loan
Agreement and the other Financing Agreements (including UCC financing
statements) are hereby amended to mean the following:
 
           “Agent” shall mean Wells Fargo Bank, National Association, a national
banking association, in its capacity as administrative and collateral agent  on
behalf of Lenders pursuant to the terms hereof, and any replacement or successor
agent hereunder.
 
All references to “Administrative and Collateral Agent” in the Loan Agreement
and the other Financing Agreements are hereby redesignated to “Agent”; provided,
that, to the extent that any Financing Agreement (including any UCC financing
statement) that is filed with any Governmental Authority refers to
“Administrative Agent and Collateral Agent”, Agent need not amend such filed
Financing Agreements (including UCC financing statements) and the failure to
amend such Financing Agreements shall not affect the rights or remedies of
Agent.
 
(b) All references to the term “ERISA Event” in the Loan Agreement and the other
Financing Agreements shall be deemed and each such reference is hereby amended
by adding the following proviso at the end of such definition:  “; provided,
that, neither the issuance of the Funding Waiver Letter nor any of the events
for which the Funding Waiver Letter was obtained shall constitute an ERISA
Event.”
 
(c) All references to the term “Tranche A Loan Limit” in the Loan Agreement and
the other Financing Agreements shall be deemed and each such reference is hereby
replaced with the following:
 
“Tranche A Loan Limit” shall mean (a) from March 14, 2014 through and including
March 31, 2015, $20,000,000, (b) from April 1, 2015 through and including April
30, 2015, $18,000,000, (c) from May 1, 2015 through and including May 31, 2015,
$16,000,000, (d) from June 1, 2015 through and including June 29, 2015,
$14,000,000, and  (e) on and after June 30, 2015, $-0-; provided, that, (i) on
and after giving effect to each such reduction in the immediately preceding
clauses (b) through (e), Excess Availability shall be not less than $50,000,000,
and (ii) on and after giving effect to such payment or prepayment, no Event of
Default shall exist or have occurred and be continuing.

 
-2-

--------------------------------------------------------------------------------

 



(d) All references to the term “Tranche A Loan Maturity Date” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
 
“Tranche A Loan Maturity Date” shall mean June 30, 2015 or earlier in accordance
with the terms and conditions of Amendment No. 7 and Amendment No. 9.
 
Section 2. Amendments to Loan Agreement.
 
2.1 ERISA.  Employee Benefits.
 
(a) Section 8.9(a) of the Loan Agreement is hereby amended by replacing the
second and third sentences thereof with the following:
 
“Each Plan which is intended to qualify under Section 401(a) of the Code (i) has
received or Borrowers and Guarantors will file an application to receive a
favorable determination letter from the Internal Revenue Service within the
remedial amendment period prescribed by Section 401(b) of the Code and, or (ii)
is entitled to rely on a determination letter issued by the Internal Revenue
Service to the sponsor of a prototype or volume submitter plan, and (iii) to the
best of each Borrower’s and each Guarantor’s knowledge, nothing has occurred
which would cause the loss of such qualification. Except for the Funding Waiver
Letter and the express events for which it was obtained, (x) each Borrower and
each Guarantor and their respective ERISA Affiliates have made all required
contributions to any Plan subject to Section 412 of the Code, and (y) no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.”
 
(b) Section 8.9(c) of the Loan Agreement is hereby amended in its entirety to
read as follows:
 
           “(c)           (i) No ERISA Event has occurred or is reasonably
expected to occur, except as set forth in clause (iii) below; (ii) except for
events for which the Funding Waiver Letter was obtained, no Borrower, Guarantor,
or any of their respective ERISA Affiliates have incurred or reasonably expect
to incur, any material liability under Title IV of ERISA with respect to any
Plan (other than premiums due and not delinquent under Section 4007 of ERISA and
any contributions to be made timely under the Code and ERISA); (iii) no
Borrower, Guarantor or any of their respective ERISA Affiliates have incurred or
reasonably expect to incur, any liability in excess of $3,000,000 in the
aggregate (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) no Borrower,
Guarantor or any of their respective ERISA Affiliates have engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.”
 
2.2 Interpretation.  Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed to them in the Loan
Agreement.
 

 
-3-

--------------------------------------------------------------------------------

 


Section 3. Representations and Warranties. Borrowers and Guarantors, jointly and
severally, represent and warrant with and to Agent and Lenders as follows, which
representations and warranties, together with the representations and warranties
in the other Financing Agreements, shall survive the execution and delivery
hereof, and the truth and correctness thereof, in all material respects, being a
continuing condition of the making of any Loans by Lenders (or Agent on behalf
of Lenders) to Borrowers:
 
3.1 This Amendment No. 9 has been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and Guarantors which is a party hereto
and is in full force and effect as of the date hereof, as the case may be, and
the obligations of Borrowers or Guarantors contained herein constitute legal,
valid and binding obligations of Borrowers and Guarantors, as the case may be,
enforceable against them in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
3.2 All of the representations and warranties set forth in the Loan Agreement as
amended hereby, and the other Financing Agreements, are true and correct in all
material respects after giving effect to the provisions of this Amendment No. 9,
except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date.
 
3.3 After giving effect to the provisions of this Amendment No. 9, no Default or
Event of Default exists or has occurred and is continuing.
 
Section 4. Conditions Precedent.  Concurrently with the execution and delivery
hereof, and as a further condition to the effectiveness of this Amendment No. 9
and the agreement of Agent to the modifications and amendments set forth in this
Amendment No. 9:
 
4.1 Agent shall have received an executed copy of an original or executed
original counterparts of this Amendment No. 9 by electronic mail or facsimile
(with the originals to be delivered within five (5) Business Days after the date
hereof), duly authorized, executed and delivered by each Borrower and Guarantor;
and
 
4.2 each Borrower and Guarantor shall deliver, or cause to be delivered, to
Agent a true and correct copy of any consent, waiver or approval to or of this
Amendment No. 9, which any Borrower or Guarantor is required to obtain from any
other Person, and such consent, approval or waiver shall be in a form and
substance satisfactory to Agent in its good faith determination;
 
4.3 Agent shall have received approvals of the Lenders required to consent to
the amendments to the Loan Agreement and the other Financing Agreements, set
forth in this Amendment No. 9;
 
4.4 Agent shall have received payment, or shall be authorized to charge the
Borrowers' Loan Account for payment, of all fees set forth in any fee letter
between Agent and Borrowers with respect to the transactions contemplated by
this Amendment No. 9;
 

 
-4-

--------------------------------------------------------------------------------

 


4.5 all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended by this Amendment No. 9,
shall be true and correct in all material respects on and as of the date hereof,
as if made on the date hereof, except to the extent any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects as of such
date; and
 
4.6 after giving effect to the amendment contemplated by this Amendment No. 9,
no Default or Event of Default shall exist or have occurred and be continuing.
 
Section 5. Effect of this Amendment No. 9.  Except as expressly set forth
herein, no other amendments, changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the date hereof and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 9 or with respect to the subject matter of this Amendment No.
9.  To the extent of conflict between the terms of this Amendment No. 9 and the
other Financing Agreements, the terms of this Amendment No. 9 shall
control.  The Loan Agreement and this Amendment No. 9 shall be read and
construed as one agreement.
 
Section 6. Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes set
forth in this Amendment No. 9.
 
Section 7. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 9 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
 
Section 8. Binding Effect. This Amendment No. 9 shall be binding upon and inure
to the benefit of Borrowers, Guarantors, Agent and Lenders and their respective
successors and assigns.
 
Section 9. Waiver, Modification, Etc.  No provision or term of this Amendment
No. 9 may be modified, altered, waived, discharged or terminated orally, but
only by an instrument in writing executed by the party against whom such
modification, alteration, waiver, discharge or termination is sought to be
enforced.
 
Section 10. Entire Agreement.  This Amendment No. 9 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.
 
Section 11. Headings.  The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 9.
 

 
-5-

--------------------------------------------------------------------------------

 


Section 12.  Counterparts.  This Amendment No. 9 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 9 by telefacsimile or a substantially similar
electronic transmission shall have the same force and effect as the delivery of
an original executed counterpart of this Amendment No. 9.  Any party delivering
an executed counterpart of this Amendment No. 9 by telefacsimile or a
substantially similar electronic transmission shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment No. 9.
 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 9 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
 

 
BORROWERS
 
 
BLUELINX CORPORATION
 
By:                  /s/ Susan C. O’Farrell   
                                                  
Name: Susan C. O’Farrell
Title:   Senior Vice President, Chief Financial
            Officer, Treasurer and Chief
      Accounting Officer
 
 
BLUELINX FLORIDA LP
 
By: BlueLinx Florida Holding No. 2 Inc.,
its General Partner
 
By:                   /s/ Sara E. Epstein 
                                                    
Name: Sara E. Epstein
Title:  Vice President, General Counsel
     and Secretary
 
 
BLUELINX SERVICES INC.
 
By:                  /s/ Susan C. O’Farrell 
                                                     
Name: Susan C. O’Farrell
Title:   Treasurer and Chief Financial Officer
     
GUARANTORS
 
 
BLUELINX FLORIDA HOLDING NO. 1 INC.
 
By:                  /s/ Susan C. O’Farrell      
                                               
Name: Susan C. O’Farrell
Title:   Treasurer
 
 
BLUELINX FLORIDA HOLDING NO. 2 INC.
 
By:                  /s/ Susan C. O’Farrell      
                                               
Name: Susan C. O’Farrell
Title:   Treasurer





[SIGNATURES CONTINUED ON NEXT PAGE]

 
-7-

--------------------------------------------------------------------------------

 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]



 
AGENT AND LENDERS
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender
 
By:           /s/  Marc J. Breier                                          
 
Name:  Marc J. Breier
Title:   Authorized Signatory



 






[SIGNATURES CONTINUED ON NEXT PAGE]

 
-8-

--------------------------------------------------------------------------------

 





[SIGNATURES CONTINUED FROM PREVIOUS PAGE]



 
BANK OF AMERICA, N.A.,
  as a Documentation Agent and a Lender
 
By:           /s/ Douglas Cowan        
                                  
Name:  Douglas Cowan
Title: Senior Vice President
   






 




[SIGNATURES CONTINUED ON NEXT PAGE]

 
-9-

--------------------------------------------------------------------------------

 




[SIGNATURES CONTINUED FROM PREVIOUS PAGE]



 
JPMORGAN CHASE BANK, N.A.,
  as a Documentation Agent and a Lender
 
By:           /s/ Eric A. Anderson         
                                            
Name:  Eric A. Anderson
Title:    Authorized Officer
   








 






[SIGNATURES CONTINUED ON NEXT PAGE]

 
-10-

--------------------------------------------------------------------------------

 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]



 
REGIONS BANK,
  as Syndication Agent and a Lender
 
By:           /s/ Kathy Myers     
                                     
Name:   Kathy Myers
Title:    Vice President





 
 

 


 

